- Midland National Life Insurance Company Jason L. Bradshaw Senior Variable Compliance Consultant North American Companies for Life and Health Insurance 525 West Van Buren · Chicago, Illinois 60607 Phone: 800.800.3656, Ext. 27878 · Fax: 312.648.7778 E-Mail : jbradshaw@sfgmembers.com May 19, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Midland National Life Separate Account C File Number 333-176870 – LiveWell Variable Annuity Commissioners: On behalf of Midland National Life Insurance Company (“Midland National”), enclosed for filing under the Securities Act of 1933 (the “1933 Act”) and the Investment Company Act of 1940 please find a copy of Post-Effective Amendment No. 6 to the above-referenced registration statement. This amendment is being filed pursuant to paragraph (a) (1) of Rule 485 under the 1933 Act. This amendment is being filed under paragraph 485 (a) to add an Optional Value Endorsement. The Endorsement will provide the option to elect a 6-year surrender charge, only at the time of issue, in exchange for reduced total annual separate account expense on the LiveWell Variable Annuity. Certain routine annual updating information, along with Financial Statements, will be filed in an amendment to this registration statement to be filed in April pursuant to Rule 485 (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, /s/ Jason L. Bradshaw Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on May 19, 2014 Registration Nos. 333- 176870 811-07772 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 6 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY o ACT OF 1940 Amendment No. 126 x MIDLAND NATIONAL LIFE SEPARATE ACCOUNT C (Exact Name of Registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) One Sammons Plaza, Sioux Falls, SD 57193 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (605) 335-5700 Name and Address of Agent for Service: Copy to: Victoria E. Fimea Frederick R. Bellamy, Esq. Senior Vice President, General Counsel & Secretary Sutherland Asbill & Brennan LLP Midland National Life Insurance Company 700 Sixth Street, NW, Suite 700 Sammons Financial Group Washington, DC 20001-3980 4350 Westown Parkway West Des Moines, IA 50266 It is proposed that this filing will become effective: o Immediately upon filing pursuant to paragraph (b) of Rule 485 o On pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a) of Rule 485 x On July 30, 2014 pursuant to paragraph (a) of Rule 485 Title of securities being registered: LiveWell Variable Annuity Individual Flexible Premium Variable Annuity Contracts. LiveWell Variable Annuity Prospectus July 30, 2014 An Individual Flexible Premium Deferred Variable Annuity issued by: Midland National Life Insurance Company through the Midland National Life Separate Account C This prospectus describes what You should know before purchasing the LiveWell Variable Annuity contract. Please read this prospectus carefully and keep it for future reference. The LiveWell Variable Annuity (the “Contract”) is designed to aid in long-term financial planning and provides for accumulation of capital on a tax-deferred basis for retirement or other savings needs. The minimum initial premium for a Contract is $10,000. The investment options available under your Contract are listed on the next page. No one insures or guarantees any of these investments. Separate prospectuses describe the investment objectives, policies and risks of each investment option. Replacing an existing annuity with the Contract may not be of financial benefit to you. Your existing annuity may be subject to fees or penalties on surrender. Compare the fees, charges, coverage provisions and limitations, if any, of your existing contract with those of the Contract described in this prospectus. We pay compensation to broker/dealers whose registered representatives sell the Contract. See “Distribution of the Contracts” for additional information about the compensation We pay. A Statement of Additional Information (“SAI”) about the contract and the Midland National Life Separate Account C, dated July 30, 2014 has been filed with the Securities and Exchange Commission (“SEC”).
